UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-QSB QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: May 31, 2008 Commission File Number: 000-53121 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [ ] Number of shares of common stock outstanding as of July 9, 2008: 3,389,000 shares Transitional Small Business Format:Yes [ ]No[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes []No [X] ROSEWIND CORPORATION (A Development Stage Company) Table of Contents Page Part I Item 1.Financial Statements 3 Item 2.Management's Discussion and Analysis or Plan of Operation 8 Item 3.Controls and Procedures 17 Part II Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 18 Item 6.Exhibits 18 Signatures 18 - 2 - ROSEWIND CORPORATION (A Development Stage Company) Balance Sheets May 31, August 31, 2008 2007 (Unaudited) Assets Current Assets: Cash $ 43,618 $ 23,358 Prepaid asset 155 — Total current assets 43,773 23,358 Property and equipment, net 38,336 36,315 Total assets $ 82,109 $ 59,673 Liabilities and Shareholders’ Equity Current liabilities: Accrued interest payable, related party $ 6,324 $ 4,726 Accounts payable — 1,741 Security deposit 500 — Loans payable to related party 37,500 34,400 Total current liabilities 44,324 40,867 Shareholders’ equity: Common stock, no par value; 20,000,000 shares authorized, 3,389,000 and 3,150,000 shares issued and outstanding, respectively 205,250 145,500 Additional paid-in capital 15,176 11,461 Accumulated other comprehensive gain 712 417 Accumulated deficit (500 ) (500 ) Deficit accumulated during development stage (182,853 ) (138,072 ) Total shareholder’s equity 37,785 18,806 Total liabilities and shareholders' equity $ 82,109 $ 59,673 See accompanying notes to financial statements - 3 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) March 1, 2005 (Inception) For the Three Months Ended For the Nine Months Ended Through May 31, May 31, May 31, 2008 2007 2008 2007 2008 Revenue $ — $ — $ — $ — $ — Operating expenses: Professional fees 8,514 5,429 16,787 14,916 38,691 Contributed services, related party (Note 3) 600 300 3,275 900 12,671 General and administrative 8,205 8,011 23,121 19,887 125,167 Total operating expenses 17,319 13,740 43,183 35,703 176,529 Loss from operations (17,319 ) (13,740 ) (43,183 ) (35,703 ) (176,529 ) Other Income (Expense) Interest expense (566 ) (516 ) (1,598 ) (1,548 ) (6,324 ) Total other expenses (566 ) (516 ) (1,598 ) (1,548 ) (6,324 ) Net loss (17,885 ) (14,256 ) (44,781 ) (37,251 ) (182,853 ) Other Comprehensive Income (Loss) Gain on foreign currency exchange — 482 295 482 712 Total Comprehensive Loss $ (17,885 ) $ (13,774 ) $ (44,486 ) $ (36,769 ) $ (182,141 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Basic and diluted weighted average common shares outstanding 3,389,000 3,150,000 3,297,383 3,150,000 See accompanying notes to financial statements - 4 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Changes in Shareholders' Equity Deficit Accumulated Accumulated Additional Other During Common Stock Paid-in Comprehensive Accumulated Development Shares Amount Capital Gain Deficit Stage Balance at March 1, 2005 (inception) 100,000 $ 500 $ 100 $ — $ (500 ) $ — Common stock issued in exchange for a Sailing vessel at $0.034 per share 1,150,000 39,000 — Net loss, period ended August 31, 2005 — (18,677 ) Balance at August 31, 2005 1,250,000 39,500 100 — (500 ) (18,677 ) Common stock issued for services at $0.04 per share 700,000 28,000 — Common stock issued for services to a related party at $0.04 per share 700,000 28,000 — Common stock issued for cash at $0.10 per share 500,000 50,000 — Contributed capital — — 1,965 — — — Net loss, year ended August 31, 2006 — (70,441 ) Balance at August 31, 2006 3,150,000 145,500 2,065 — (500 ) (89,118 ) Contributed capital — — 925 — — — Office space contributed by an officer — — 1,200 — — — Services contributed by an officer — — 7,271 — — — Foreign currency exchange gain — — — 417 — — Net loss, year ended August 31, 2007 — (48,954 ) Balance at August 31, 2007 3,150,000 145,500 11,461 417 (500 ) (138,072 ) Common stock issued for cash at $0.25 per share (unaudited) 239,000 59,750 — Office space contributed by an officer (unaudited) — — 900 — — — Services contributed by an officer (unaudited) — — 2,375 — — — Contributed capital (unaudited) — — 440 — — — Foreign currency exchange gain (unaudited) — — — 295 — — Net loss, quarter ended May 31, 2008 (unaudited) — (44,781 ) Balance at May 31, 2008 (unaudited) 3,389,000 $ 205,250 $ 15,176 $ 712 $ (500 ) $ (182,853 ) See accompanying notes to financial statements - 5 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) March 1, 2005 (Inception) For the Nine Months Ended Through May 31, May 31, 2008 2007 2008 Cash flows from operating activities: Net loss $ (44,781 ) $ (37,251 ) $ (182,853 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense 5,445 4,815 20,958 Contributed capital to fund expenses 3,715 7,850 15,076 Common stock issued for services — — 56,000 Changes in operating assets and liabilities: (Increase) decrease in prepaid services. (155 ) 750 (155 ) Increase (decrease) in accounts payable and accrued liabilities 652 2,030 7,536 Net cash used in operating activities (35,124 ) (21,806 ) (83,438 ) Cash flows from investing activities: Cash paid for fixed assets (7,466 ) — (20,294 ) Net cash used in investing activities (7,466 ) — (20,294 ) Cash flows from financing activities: Common stock issued for cash 59,750 — 109,750 Proceeds from related party loans 3,100 2,400 37,500 Net cash provided by financing activities 62,850 2,400 147,250 Net change in cash 20,260 (19,406 ) 43,518 Cash, beginning of period 23,358 48,874 100 Cash, end of period $ 43,618 $ 29,468 $ 43,618 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — NON CASH FINANCING ACTIVITIES: Common stock issued for services $ — $ — $ 56,000 See accompanying notes to financial statements - 6 - ROSEWIND CORPORATION (A Development Stage Company) Notes to the Financial Statements May 31, Note 1:Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its Form 10-KSB.Operating results for the nine months ended May 31, 2008 are not necessarily indicative of the results that may be expected for the year ending August 31, 2008. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since inception and a limited operating history.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. Note 3:Related Party Transactions As of May 31, 2008, the Company has a loan payable to the sole officer and director for $37,500 for working capital.The loans carry a 6% interest rate, mature on demand and are unsecured.Accrued interest payable on the loans totaled $6,324 as of May 31, 2008.The Company plans to settle the loans with cash, the issuance of common stock, or a combination thereof. For the period ended May 31, 2008 the sole officer of the Company contributed services valued at $3,275. This amount has been booked to additional paid in capital. Note 4: Common stock transactions The Company completed its initial public offering of shares on November 9, 2007. A total of 239,000 common shares were sold by management. All the proceeds of the IPO amounting to $59,750weredeposited in the Company'sbank account. - 7 - ROSEWIND CORPORATION (A Development Stage Company) Notes to the Financial Statements May 31, Note 5: Income Taxes The Company has adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes.FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with
